ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_04_EN.txt. 53

DISSENTING OPINION OF JUDGE DIMITRIJEVIC

The nature of facts in law — Facts as results of legal determinations — Sta-
tus of a State 1s a fact — Contradictory and ambiguous decisions of interna-
tional organizations and States and interpretations thereof — What was the
status of “Yugoslavia”, the Socialist Federal Republic of Yugoslavia and the
Federal Republic of Yugoslavia after 27 April 1992? — The Federal Republic of
Yugoslavia was at no time a continuator of the Socialist Federal Republic of
Yugoslavia, it was not a Member of the United Nations until 1 November 2000
— The Federal Republic of Yugoslavia thus had no access to the International
Court of Justice and was not party to the Genocide Convention in 1996 — Con-
sent to jurisdiction to be narrowly interpreted — Scope of the judgment envis-
aged in Article 61, paragraph 2, of the Statute possibihty of revision based on
the final assessment of facts

I INTRODUCTION

1 While I can generally accept the presentation of the historical context
of the case, I cannot support the conclusions arrived at in the Judgment

2 The arguments of the majority flow in two principal directions One
1s an attempt to dispose of the case “epistemologically”, by restrictively
interpreting the meaning of the term “fact” as used in Article 61 of the
Statute, and the other — less obvious but contained in the Judgment —
through an interpretation of the legal situation which obtained on 11 July
1996 when the Judgment in the case concerning Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina V Yugoslavia), Preliminary Objections
(I CJ Reports 1996 (II), p 595) was delivered Regretfully, I am unable
to follow either line of reasoning

II WHAT Is “Facr” IN Law?

3 I cannot subscribe to the view of the majority, based as it 1s mostly
on dictionanes for general use, that a fact 1s only something that can be
perceived by human senses as a part of physical reality A legal fact, a
fact in law, 1s something that /egally exists, that belongs to legal reality as
a product of legal rules Being or not being a member of an international
organization or a party to an international treaty 1s a legal fact — not a
legal norm — although it can be the result of an authoritative interpreta-
tion of the latter

50
54 APPLICATION FOR REVISION (DISS OP. DIMITRIJEVIC)

4. Different legal determinations typically rely on different kinds of
facts. Often there are conflicting perceptions of the latter This does not
mean, however, that, for example, being or not bemg a State, having or
not having the status of a citizen, having or not having domicile, being or
not being a father, being or not being validly married, are mere percep-
tions These are facts which may or may not be readily perceptible and
may or may not be correctly percerved But they are facts nonetheless.
Whether the Federal Republic of Yugoslavia (FRY) was or was not a
party to the Statute of the International Court of Justice at the time of
the 1996 Judgment 1s a factual question Whether the FRY did or did not
remain bound by the Genocide Convention continuing the personality of
the former Yugoslavia is also a matter of facts In the present case, these
are the critical facts on which the legal determination of jurisdiction 1s to
be based.

5 Determinations of law resolve a dispute between the parties and
attribute consequences Such determinations are based on what a court
perceives and establishes as a fact In the 1996 Judgment the determiina-
tion of law was that the International Court of Justice had jumsdiction
over both the FRY and Bosma and Herzegovina.

6 Whether in the context of revision or in another context, the con-
cept of “fact” has never been reduced to physical evidence or documents
International tribunals have also come to the conclusion that the mean-
ing of “fact” depends on the context and that it must not be construed
narrowly

7. The French-German Mixed Arbitral Tribunal stated m 1924,
“whereas the notion of fact should not be placed in total opposition to
that of law, from which it 1s not readily distinguishable, but must be
construed in a broader sense ” The decision then continued “whereas
the essential condition in order that a new fact may provide a basis for
revision is that 1t could have been of such a nature as to be a decisive
factor in the award”!

8 In the E! Salvador! Honduras case, the International Court of Jus-
tice considered as a factual question whether certain waters were subject
to a régime of condominium because this was posited as a possible
premise or a legal determination The Court raised the question “in what
practical ways that process of delumitation would be at all affected by the
fact that the waters were subject to a régime of a condominium rather
than being simply undelimited waters” (Land, Island and Maritime Fron-
tier Dispute (El SalvadoriHonduras Nicaragua intervening), Judgment,
ICJ Reports 1992, p 606, para. 414, emphasis added) In the same
case, the Court treated as a fact the issue of whether El Salvador was or
was not a party to the case, and whether, accordingly, 1t could be bound
by the decision (ibid , pp 597-598)

! Heim et Chamant c Etat allemand, RDTAM, Vol III, p 55 [translation by the
Registry]

51
55 APPLICATION FOR REVISION {DISS OP DIMITRIJEVIC)

9 In the case concerning the Frontier Dispute ( Burkina Fasol Republic
of Mal), both Parties recognized that “the question has here to be
appraised in the light of French colomal law, ‘droit d’outre-mer’” (1 CJ
Reports 1986, p 568, para 29) The Court held, however, that legislation
enacted by France for tts colonies does not have the role of law in the
actual setting of the case, but may only be considered as a factual ele-
ment The Court stated “French law — especially legislation enacted by
France for its colonies and territoires d’outre-mer — may play a role not
in itself but only as one factual element among others © (bid,
p 568, para 30, emphasis added)

10 Article 61 of the Statute does not distinguish between various
kinds of judgments For this simple reason, the notion of “fact” relied
upon in Article 61 should be broad enough to accommodate various
types of facts which serve as a basis for all legal conclusions Obviously,
specific facts on which access to the Court and jurisdiction may be based
also belong to the broad category of facts within the meaning of Article 61

11 The same Article allows for some temporal duality between the
existence of a fact and its discovery or determination In paragraph 1,
reference 1s made to a fact which existed at the time when the Judgment
was given, but which was unknown to the Court and to the party claim-
ing revision, whilst paragraph 2 expects the Court expressly to record
“the existence of the new fact” (emphasis added) in order to declare an
application for revision admissible This amples a new understanding,
caused by a realization that occurred after the judgment was delivered
and showing that the “old” fact, which had been assumed to exist at the
time of the judgment, had not actually existed ab initio, or that a fact
which had not been seen as existing or had been misperceived as such,
had actually existed at the relevant time Contrary to what the majority
says in paragraph 69 of the present Judgment, the FRY does not rely “on
the legal consequences which it seeks to draw from facts subsequent to
the [1996] Judgment”, but seeks to prove that the fact on which the Court
rehed in its 1996 Judgment did not exist The non-existence of a fact, as
well as its existence, 1s also a factual question

JE. FACTS IN THE PRESENT CASE

12 The fact that the FRY was not a contmuator of the Socialist
Federal Republic of Yugoslavia (SFRY) and thus net a Member of the
United Nations or party to international treaties ratified by the SFRY
(including the Genocide Convention), was “unknown” 1m its totality to
the Court and to the FRY That ts not to say 1t was unknown in the sense
that it was hidden from them or that they had no notion of its possible
existence It was familar to them and to many others as a possibility —

52
56 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

a legal contention shared by those opposing the FR Y’s continuity (includ-
ing Bosma and Herzegovina 1n other fora, outside the Court).

13 Indeed, the jurisdiction in personam over the FRY was based on
the perceived fact that, following the break-up of the former Yugoslavia,
the FRY continued the personality and treaty membership of the former
Yugoslavia The legal conclusion that the Court had jurisdiction derived
its sole basis from that perceived fact

14 It goes without saying that the admission of the FRY to the
United Nations in 2000 could not have been known to the Court as early
as 1996; for that matter, it could not have known of the FRY’s intention
to apply for membership. Even if the then Government of the FRY had
such plans, it could not have known the outcome of the vote m the
United Nations Security Council and the General Assembly However,
the elements of the legal position of the FRY vis-a-vis the United
Nations and relevant to the FR Y’s being a party to the Statute and to the
Genocide Convention were certainly known to both the Court and the
Applicant but could not be fully comprehended prior to 1 November
2000

15 The Court had two opportunities to state its position towards its
Jurisdiction in the case of the Application af the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v Yugoslavia) The first was when deciding, in its Order of
8 April 1993, on the request for the indication of provisional measures
(CJ Reports 1993, p 4) That Order rehed on the finding that the
Court had prima facie jurisdiction on the basis of Article IX of the
Genocide Convention in conjunction with Article 35, paragraph 2, of
the Statute Whilst stressing more than once that the determination of
jurisdiction was based on prima facie findings — understandable when
relating to provisional measures — the Court observed

“Whereas, while the solution adopted is not free from legal diffi-
culties, the question whether or not Yugoslavia 1s a Member of the
United Nations and as such a party to the Statute of the Court 1s
one which the Court does not need to determine definitively at the
present stage of the proceedings ” (bid, p 14, para 18, emphasis
added.)

16 The second opportunity came when the Court had to decide on
prelimmary objections It did so in the Judgment which 1s the object of
the Application for revision At that stage again the Court did not find it
necessary to determine definitively whether or not the FRY was a Mem-
ber of the United Nations and as such a party to the Statute of the Court

53
37 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

It based its yurisdiction on the proposition that the FRY remaimed bound
by the Genocide Convention — which is only possible on the assumption
of continued personality and therefore contimued status and participation
in international treaties (It was never alleged, or mentioned, that the
FRY would have become bound by Article IX by virtue of its own treaty
action — like Bosnia and Herzegovina did ) The Court found support for
this understanding in the intention of the FRY, allegedly expressed in the
Declaration “adopted on its behalf” on 27 April 1992, “to remain bound
by the international treaties to which the former Yugoslavia was party”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v Yugoslavia), Preliminary
Objections, Judgment, I C J Reports 1996 (IT), p 610, para 17; empha-
sis added) The 11 July 1996 Judgment added “that 1t has not been con-
tested that Yugoslavia was party to the Genocide Convention” From
there it followed that “Yugoslavia was bound by the provisions of the
Convention on the date of the filing of the Application on 20 March
1993” (ibid )

17 That very expeditious way of dealing with the important matter of
jurisdiction, together with the choice of arguments and terms, could only
have meant the following:

(a) The Court assumed that the SFRY had ceased to exist Otherwise
there would be no “former” Yugoslavia It remains unclear to which
“Yugoslavia” the Court referred as a party to the Genocide Conven-
tion There was certainly no dispute regarding the fact that the
former Yugoslavia, 1e , the SFRY, was a party, but such qualifica-
tion of the FRY depended on whether the FRY was sufficiently
linked to the commitments of the former State, by continuity or
otherwise

(b) Failing to indicate that the FRY was bound by the obligations of
the SFRY as a successor State the Court must have assumed that
there was continuity between the SFRY and the FRY This conti-
nuity — 1t follows from the Judgment — was based on the Declara-
tion of 27 April 1993 and the intention expressed therein to remain
bound by international treaties ratified by the SFRY, mcluding the
Genocide Convention

{c) The Court must have assumed that the FRY was a Member of the
United Nations Namely, even if the FRY was held to be bound by
the provisions of the Genocide Convention on bases other than con-
tinuity, without membership in this organization 1t could not have
become a party to the Convention and could have no locus stand
before the International Court of Justice

It should be noted that the Court found that its jurisdiction was estab-
lished “only. on the basis of Article IX of the Genocide Convention”
(ibid, p 621, para 41).

54
58 APPLICATION FOR REVISION (DISS OP. DIMITRIJEVIC)

IV THE LEGAL STATUS OF THE SOCIALIST FEDERAL REPUBLIC OF
YUGOSLAVIA, OF THE FEDERAL REPUBLIC OF YUGOSLAVIA AND OF
“YUGOSLAVIA” IN 1996

18 All the foregomg determinations are findings on facts. They were
made by the Court in spite of admitted “legal difficulties” Those diffi-
culties were known to the Court in the form of possible options on how
to decide on the presence of certain facts, as disclosed in a series of
ambiguous or controversial decisions. Those taken within the United
Nations system were the following

19 The Security Council adopted on 30 May 1992 its resolution 757
(1992), quoted by the majority, where the Council noted that the clam by
the FRY “to continue automatically the membership of the former
Socialist Federal Republic of Yugoslavia in the United Nations has not
been generally accepted” (United Nations doc S/RES/757 (1992))

20 This statement was reiterated in Security Council resolution 777
(1992) of 19 September 1992, coupled with the finding that the SFRY
had ceased to exist The Council then recommended to the General
Assembly to decide that the FRY “should apply for membership in the
United Nations and that it shall not participate in the work of the Gen-
eral Assembly” (United Nations doc S/RES/777 (1992), emphasis added)

21 Following this recommendation, the General Assembly on 22 Sep-
tember 1992 adopted its resolution 47/1, also quoted by the majority,
where this United Nations organ “considered” that the FRY “cannot
continue automatically the membership of the former Socialist Federal
Republic of Yugoslavia in the United Nations” and “decided” that the
FRY “should apply for membership in the United Nations and that it
shall not participate in the work of the General Assembly” (United
Nations doc A/RES/47/1 (1992)) Although the disappearance of the
SFRY was implied by the use of the term “former”, the General Assem-
bly did not repeat the statement of the Security Council that the SFRY
had ceased to exist

22 After deciding, seven months later, in its resolution 47/229 of
29 April 1993, that the FRY should not participate in the work of the
Economic and Social Council either, on 20 December 1993 the General
Assembly adopted resolution 48/88, mm which it referred to resolu-
tion 47/1 and urged “Member States and the Secretariat m fulfilling the
spirit of that resolution, to end the de facto working status of Serbia and
Montenegro” (United Nations doc A/RES/48/88, para 19; emphasis
added)

23. Whereas the General Assembly had not followed the Security
Council in 1ts willingness to take a resolute stand on the extinction of the
SFRY, the Security Council returned to that subject in 1ts resolution 1022

55
59 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

(1995) of 22 November 1995 (United Nations doc S/RES/1022), in which
it referred to “the successor States to the State formerly known as the
Socialist Federal Republic of Yugoslavia” and to “the fact that that State
has ceased to exist”.

24. General Assembly resolution 48/88 was addressed to “Member
States and the Secretariat” It 1s therefore important to find out what
actions were taken by those States and by the United Nations Secretary-
General in this respect prior to 11 July 1996, when the Judgment m the
case concerning the Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovma v Yugo-
slavia), Preluminary Objections, was delivered, 1e , which actions may be
presumed to have been known by the Court at the time

25 The first mention of the legal disappearance of Yugoslavia was to
be found in Opinion No. 1 of the Arbitration Commussion established as
an advisory body by the Peace Conference on Yugoslavia, convened by
the (then) European Community This Commission, known after 1ts first
president as the “Badinter Commission”, opined on 29 November 1991
“that the Socialist Federal Republic of Yugoslavia [was] 1n the process of
dissolution” (Conference for Peace in Yugoslavia, Arbitration Commis-
sion, Opinion No 1, International Legal Materials, 1992, p 1497)

26 Inits Opinion No 8 of 4 July 1992 the Commission found that the
process of dissolution was completed and that the SFRY no longer
existed The Commission, in its Opinion No 9 of the same date, advised
that “the SFR Y’s membership of ternational organizations must be ter-
minated according to their statutes and that none of the successor states
may thereupon claim for itself alone the membership rights previously
enjoyed by the former SFRY”. The Commission concluded in its Opin-
ion No 10, that the FRY was “a new state which cannot be considered
the sole successor to the SFRY” (Opinions 8, 9 and 10 are reproduced in
International Legal Materials, 1992, pp 1521 et seq )

27 Already on 5 May 1992, in a statement of the European Commu-
nity and its Member States, it was stressed that the latter had not
accepted the “automatic continuity” of the FRY in international organi-
zations (United Nations doc A/46/905, Annex) In its Declaration on the
former Yugoslavia of 29 June 1992 the European Council stated that
“The European Community and its member States do not recognize the
new federal entity comprising Serbia and Montenegro as the successor
State /src’] of the former Yugoslavia” and that they had decided “to
demand the suspension of the delegation of Yugoslavia /sic’] in the pro-
ceedings at the CSCE and imternational forums and organizations”
(United Nations doc $/24200, Annex) In their Declaration on Yugosla-
via of 20 July 1992 the Ministers for Foreign Affairs of the European
Community stated that the “new federation cannot be accepted as the
sole successor” to the SFRY and that European Community Member

56
60 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

States “will oppose the participation of Yugoslavia /sic/] in interna-
tional bodies”? (United Nations doc. 5/24328)

28 As interpreted by the United States, a permanent member of the
Security Council, at the time of the adoption of resolution 777 (19 Sep-
tember 1992), this resolution

“recommends that the General Assembly take action to confirm that
the membership of the Socialist Republic of Yugoslavia has expired
and that because Serbia and Montenegro is not the continuation of
the Socialist Republic of Yugoslavia 1t must apply for membership if
it wishes to participate in the United Nations” (emphasis added)

The United States representative said further that the provision m the
resolution that the FRY shall not participate m the work of the General
Assembly “flows mevitably from the determination by the Council and
the General Assembly that Serbia and Montenegro 1s not the continua-
tion of the former Yugoslavia  ” (emphasis added) The United States
delegate to the Security Council believed that he was stating the obvious
when he said that “a country which 1s not a member of the United
Nations cannot participate in the work of the General Assembly” (United
Nations doc S/PV 3116; emphasis added) This interpretation was sup-
ported by the delegates of some other States in the Security Council?

29 Regarding General Assembly resolution 47/1, the representative of
the United Kingdom stated that “as regards the need to submit an appli-
cation for membership” the FRY was “in precisely the same position
as other components of the former Socialist Federal Republic of Yugo-
slavia” (United Nations doc A/47/PV 7)

30 On the other hand, there were statements by representatives of
other Member States, which exphcitly or implicitly and in nuances of
various degrees supported the claim of the then Government of the FRY
that the latter was identical to the SFRY and that it was its continuator

31 Thus the representative of the Russian Federation, while voting
for Security Council resolution 777, interpreted it as being opposed to the
exclusion of the FRY “formally or de facto, from membership im the
United Nations” (United Nations doc S/PV 3116, emphasis added) The

2 For other examples (and comments on the unusual expression “sole successor”) see
J Klabbers, M Koskenmem:, © Ruibbelink, A Zimmermann (eds), State Practice
Regarding State Succession and Issues of Recognition The Pilot Project of the Council of
Europe, 1999, pp 61-62

3 Austria, Bosnia and Herzegovina, Finland, Germany, Hungary, Poland, Slovenia,
Spain, quoted in K Buhler, State Succession and Membership in International Organiza-
tions, 2001, p 196, n 884

57
61 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC}

delegate of China, abstaining, shared the mterpretation according to
which the adoption of the resolution did not amount to the expulsion of
“Yugoslavia” and referred to the situation created by the decision as a
“transitional arrangement” (United Nations doc S/PV 3116)

32 A third group of Members of the United Nations failed in 1992 to
see any coherence in resolution 47/1 and to discern its purported basis m
law, in light in particular of its failure to refer to the provisions of the
United Nations Charter governing membership+

33 In this respect 1t is important to observe the conduct of Bosnia and
Herzegovina It has been one of those States which have most vigorously
contested the membership of the FRY in the United Nations and other
international organizations as well as the existence of continuity between
the SFRY and the FRY In addition to the instances cited by the major-
ity in the Judgment (paras 35, 36, 42 and 43) one can quote, mter alia, its
reactions in the General Assembly on the occasion of the adoption of
resolution 47/1 (United Nations doc A/47/PV 7), im a communication to
the Secretary-General of 25 September 1992 on the occasion of the rais-
ing of the flag of Yugoslavia after the adoption of that resolution (United
Nations doc. A/47/474), in the International Atomic Energy Agency
against the listing im 1996 of the FRY as having ratified the Non-Pro-
liferation Treaty m 1970 (which, according to Bosnia and Herzegovina,
implied its identity with the SFR Y)°, and in connection with the notifica-
tion by the FRY in 1997 of its withdrawal of the reservation to the Con-
vention on the Rights of the Child made by the SFRY in 1991°

34 In view of the foregomg, the finding of the Court “that it has not
been contested that Yugoslavia was a party to the Genocide Convention”
must be seen 1n a different light Actually, the other party in the proceed-
ings, Bosnia and Herzegovina, has never failed to contest the identity
between the SFRY and the FRY, except only in relation to the Genocide
Convention and only regarding a specific case before the International
Court of Justice It 1s true that Bosnia and Herzegovina did advance
bases of jurisdiction other than continuity between the SFRY and the
FRY, but the Court itself based 1ts jurisdiction only on the FRY being a
party to the Genocide Convention

35. In addition to the variety of interpretations by Member States,
resolution 47/1 was also interpreted by other addressees of resolution
48/88. The United Nations Secretary-General did this in his two capaci-

4 See the statements of India, Brazil, Mexico, Ghana, Kenya, Zambia, Tanzania and
Guyana, quoted in K Buhler, op ct, p 198

5 Communication of 29 August 1996, IAEA doc GC(40)INF/10 (16 September 1997,
Communication of 15 September 1997, IAEA doc GC(41) INF/19m, Attachment, 1 Octo-
ber 1997)

§ Communication of 10 October 1997, Status of the Convention on the Rights of the
Child, Multilateral Treaties Deposited with the Secretary-General

58
62 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

ties of interpreter of United Nations decisions and depositary of interna-
tional treaties Responding to demands for interpretation by some Mem-
ber States on 29 September 1992 the United Nations Under-Secretary-
General for Legal Affairs issued the opinion quoted in the Judgment
(para 31) Naturally, his opinion could not cure the inconsistencies and
ambiguities of resolution 47/1. Let me imdicate some of the most
conspicuous

36 First, 1t 1s unclear to which “Yugoslavia” the opinion refers when
not using the official title “the FRY” and when determining that the rep-
resentatives of the latter can “no longer” participate in the work of the
General Assembly and not sit behind the sign “Yugoslavia”, although
“Yugoslavia’s” membership in the United Nations had allegedly neither
been terminated nor suspended Even if 1t was, statements to the effect
that Yugoslav membership has “expired”, quoted above (para 28), only
refer to membership and not to the State in question, since States nor-
mally do not “expire” It is therefore quite conceivable that “Yugoslavia”
went on existing as a State without necessarily being a Member of the
United Nations

37 Iam sure that all actors must have been aware that “Yugoslavia”
in this particular and important context could have been taken as a short
reference both to the SFRY and the FRY and that representatives of
States and international organizations shall not be presumed to have
acted in a cavalier fashion What then 1s the difference between “old
Yugoslavia” and “new Yugoslavia”, referred to in the opimon? What
was beheved would happen to the old State once the new State was
admitted to the United Nations? In view of the instruction to fly the flag
of the SFRY (the o/d Yugoslavia) and the fact that this flag lost its sym-
bolic meaning (for it had been abolished by the same gathering which
had proclaimed the Constitution of the FRY and adopted the Declara-
tion of 27 April 1992), it can be concluded that, for unknown reasons,
some actors kept alive the fiction that, as late as on the eve of 1 Novem-
ber 2000, when the FRY was admitted to membership, a phantom State
existed, which was neither the SFRY nor the FRY, alternatively, and
contrary to the assertions of the Security Council and organs of other
international organizations (but not the General Assembly), 1t was pre-
sumed that the SFRY still existed until that date Such a “common roof”
theory’ talhes with the opinion of the delegate of China, quoted above,
that the adoption of resolution 47/1 did not amount to the expulsion of
“Yugoslavia” and his qualification of the arrangement as “transitory”, as

7 Similar to the Dachtheorte which mamtamed that the German Reich contmued to
exist after 1945 above and apart from the Federal Republic of Germany and the German
Democratic Republic Cf H von Mangold, F Klem, Das Bonner Grundgesetz, 1957,
pp 33 ef seq ,W Wengler, “Deutschland als Rechtsbegniff”, Festschrift Hans Nawtasky,
1956, p Sl,n 3

39
 

 

63 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

well as with the statement of Romania that this resolution did not pro-
vide for “either the suspension or the exclusion of Yugoslavia from the
United Nations” (Umted Nations doc. A/47/PV 7, p 192 (1992), empha-
sis added)

38 Paradoxically, this fanciful theory seems to correspond best to the
situation obtaining after the adoption of resolution 47/1, which was aptly
described by one writer as “limited survival after death of the former
Yugoslavia at the United Nations”®, Since allegedly there has been no
termination of membership, an entity must have been within the United
Nations, but it was not the FRY Even accepting the most generous
mterpretation of such statements, the FRY could not have had a double
identity and be represented once behind the sign “Yugoslavia” and at
other trmes under its official name

39 According to the opinion of the Under-Secretary-General quoted
by the majority (para 31), the representatives of the FRY were excluded
only from participation in the General Assembly bodies He opined that
resolution 47/1 did not “take away the night of Yugoslavia /sic/] to par-
ticipate in the work of organs other than Assembly bodies” (United
Nations doc A/47/485) This nght was obviously very feeble because,
seven months later, participation in the work of ECOSOC was demed
without adducing further legal reasons How could the Court then have
concluded that the “right” of the FRY to appear before the International
Court of Justice was any stronger? In fact, in the final part of its para-
graph 17 the 1996 Judgment refers only to Yugoslavia, with the Court
determining that “Yugoslavia was party to the Genocide Convention”
and that “Yugoslavia was bound” by its provisions

40 Or, conversely, why does an explicit reference to Article 4 of the
United Nations Charter appear in the opmmon of the Legal Counsel and
not in resolution 47/1? If the measures against the FRY were limited only
to non-participation in one of the main organs of the Organization, and
if the effects of resolution 47/1 amounted only to a “situation” (which, in
the words of the Court, was “not free from legal difficulties”), and were
not decisive for the very important matter of the status of a State in the
United Nations, was not the prescribed “admission to the United Nations
of a new Yugoslavia under Article 4” too potent a remedy? Restrictive
measures of partial non-participation directed against the FRY could
simply have been rescinded If the membership of the FRY was not ter-
minated, why did that State have to apply to be admutted as a new
Member?

8 T Treves, “The Expansion of the World Community and Membership of the United
Nations”, The Finnish Yearbook of International Law, Vol VI (1995), p 278

60

 

 
64 APPLICATION FOR REVISION (DISS OP DIMITRHEVIC)

41 The answer to all these questions lay most probably in the true
nature and purpose of the measures against the FRY In spite of the
protestations to the contrary, initially voiced by the sponsors of resolu-
tion 47/1 (cf. the statement of the representative of the United Kingdom,
United Nations doc A/PV 7), these measures were punitive At the time
of the exclusion of the FRY from ECOSOC, condemnatory allusions
were made to the conduct of the FRY On behalf of the sponsors of the
resolution 47/229, 1t was said

“The course of events in the seven months that have passed since
the General Assembly adopted resolution 47/1 has certainly demon-
strated that the message sent by that resolution has not been taken
into account by the authorities in Belgrade This highly regrettable
fact necessitates the adoption of the present draft resolution By
excluding the Federal Republic of Yugoslavia (Serbia and Monte-
negro) from the work of the Economic and Social Council also,
the General Assembly builds upon the groundwork laid by resolu-
tion 47/1 and sends the unequivocal message to Belgrade that
the patience of the States Members of the United Nations 1s not
unlimited ” (Representative of Denmark, United Nations doc
A/47/PV.101; emphasis added.)

42 The FRY thus became the target of gradually increasing restric-
tions aimed at reducing de facto the scope to which it was allowed to play
the role of “Yugoslavia” in the United Nations Another signal was
simultaneously sent to the FRY, 1e., that it could hope to receive better
treatment, that 1s, be allowed to represent the still existing (old) “Yugo-
slavia” if the Security Council and the General Assembly become satis-
fied that the objections to its acting this role, or pretending to be identical
with Yugoslavia, no longer existed One way of testing this was the pro-
cedure of admission under Article 4 of the Umted Nations Charter,
which would offer those United Nations organs the opportunity to exam-
ine whether the FRY was “peace-loving” and “able and willing” to carry
out the obligations contained in that Article In the process, the repeated
assertions that the SFRY had ceased to exist were conveniently forgotten
and the fiction of its virtual existence prolonged If the SFRY still sur-
vived under the name of “Yugoslavia”, the same name as the State whose
Minister for Foreign Affairs had signed the United Nations Charter on
26 June 1945 (Charter of the United Nations and Statute of the Interna-
tional Court of Justice, San Francisco, 1945, p 509, Delegates and Offi-
cials of the United Nations Conference on International Organizations,
San Francisco, 1945, p 78), the conclusion could be drawn that the Judg-
ment of 11 July 1996 did not concern the FRY but the still existing
SFRY, the succession to which still had to be decided

43 It became clear on 1 November 2000 that the pragmatic solution
temporarily adopted could not resist its legal maladies relating to the
suggested admission to membership of the United Nations of a new State

61
65 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

while pretending that 1t was at the same time an o/d State, or readmitting
a State that had not previously been excluded from membership, or
reconfirming the membership of an existing Member, etc In other words,
a State which had been treated as a Member of the United Nations was
invited to apply for membership implymg that 1t actually was not a Mem-
ber To say the least, the FRY was being asked to relinquish its claim to
continuation of the SFRY and thereby admit that 1t had been a Member
under false pretences

44 In his capacity as depositary of international treaties, the United
Nations Secretary-General experienced simular difficulties, manifested in
the need to change his onginal conclusions regarding the application of
resolution 47/1, unusually and dramatically, through errata in the Eng-
lish text, quoted in paragraph 39 of the Judgment Initially, the Secre-
tanat had held simply that the resolution was “without effect on the
capacity of the Federal Republic of Yugoslavia (Serbia and Montenegro)
to participate in treaties, mcluding those deposited with the Secretary-
General” (United Nations doc ST/LEG/8, para 89), but in the corrected
version the proviso was added that this effect was “subject to any deci-
sion taken by a competent organ representing the international commu-
nity of States as a whole or by a competent treaty organ with regard to a
particular treaty or convention” (United Nations doc. ST/LEG/7/Rev 1,
para 89) The United Nations Office of Legal Affairs had imtially even
gone so far as to continue to regard the FRY as the “predecessor State
upon separation of parts of the territory of the former Yugoslavia” and
find that resolution 47/1 had not affected this quality of the FRY (United
Nations doc ST/LEG/8, para 297) However, the latter part of the
explanation was eliminated in the corrected version in Enghsh (United
Nations doc ST/LEG/7/Rev 1, para 297)°

45 There was certainly a claim of the FRY to continuity, expressed in
the Declaration of 27 April 1992 and ensuing diplomatic correspondence,
but the decisive element in 1996 was whether other States recognized this
claim An international decision on continuity of States 1s one of the
decentralized acts of the international community, essentially similar to
that on the recognition of States Whether an entity 1s recognized as a
State depends not on tts self-perception but on the perception of others
Furthermore, there are no criteria which, when fulfilled, compel other
States to recognize a candidate for statehood. Even if there are, in theory,
some criteria on State recognition, there are none on continuity, so that
the full scope of appreciation remains with other States The FRY had no

9 “Summary of Practice of the Secretary-General as Depositary of Multilateral Trea-
ties”, prepared by the Treaty Section of the Office of Legal Affairs, paras 89 and 297

62
66 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

great difficulties in being recognized as a State, but 1ts additional claim to
continuity of the SFRY “ha[d] not been generally accepted”, as stated in
Security Council resolution 757 (1992),

46 There have not been many instances of disintegration of a State,
but in all such cases the general response regarding continuity has
depended primarily on the attitude of the other States which emerged on
the territory of the State which had ceased to exist. If there was an agreed
arrangement, other members of the international community would gen-
erally follow suit In the case of the SFRY there was no agreement the
claim of the FRY was contested by Croatia, the Former Yugoslav
Republic of Macedonia, Slovenia and, importantly, Bosma and Herze-
govina, 1e, all other States which had emerged from the former SFRY.
That 1s the unique feature of this situation The continuation of the
SFRY by the FRY was not a matter to be decided only by the FRY, or
exclusively by the FRY and other successor States of the SFRY, but, as
confirmed by the United Nations Office of Legal Affairs (see para 44
above), remamed dependent on a decision to be taken by other actors By
admitting the FRY to membership of the United Nations, the Security
Council and the General Assembly did satisfy the first and last criteria
and thus finally determined the outcome of the debate

V. CONCLUSIONS

47 The process of recogmtion 1s a process in time The debate on the
adoption of Security Council resolution 777 (1992) and the subsequent
actions by the Secretariat of the United Nations show that continuity
between the SFRY and the FRY was an assumption or perception
shared by some other international actors but far from bemg widely
accepted If the FRY’s claim to continuity was not “generally accepted”
in 1992, it could have been accepted later, say in 1996, when the Judg-
ment was delivered, but the Court — while relying on the consequences
of continuity — failed to prove universal acceptance at the time of the
Judgment It could not, for that matter, have proven it mn 1996 or for the
whole period between 11 July 1996 and 1 November 2000, when it finally
became clear that general acceptance had not materialized

48 Accordingly, the crucial point 1s to determine when the FRY’s
claim was generally rejected When did it become clear that the FRY was
certainly not a contmuator of the SFRY, with all the consequences for
the new State, favourable and unfavourable, which that entailed? This
question was finally decided by a forum very closely approximating the

63
67 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

totality of all States, the whole of the international community, 1e, the
Organization of the United Nations, when on 1 November 2000 the latter
admitted the FRY as a new Member of the Organization, thus excluding
the possibility of the FRY having formerly been a Member as a contimu-
ator of the SFRY, or on some other basis

49 The admission of the FRY as a new Member of the United
Nations revealed (led to the discovery of) the fact that the FRY was not
a Member of the United Nations (and not a party to the Statute of the
International Court of Justice) at the time of the Judgment of 11 July
1996 The letter of the United Nations Legal Counsel of 8 December
2000 mviting the FRY to undertake treaty actions (Application of Yugo-
slavia, Ann 27), if the intention of the latter was to assume rights and
obligations as a successor State, demonstrated that the FRY had not pre-
viously been a party to international treaties on the ground that they had
been ratified by the SFRY and that, specifically, the FRY was not a party
to the Genocide Convention at the time of the Judgment of 11 July 1996

50 The admisston of the FRY to the United Nations as a new Mem-
ber and the subsequent events showed that a possibility known to the
Court and other parties, that 1s, that the FRY was not the sole continu-
ator but one of the successors of the SFRY, had become established as a
fact existing since the very creation of the FRY, the “fact” that the FRY
was a continuator of the SFRY had not existed at any time In its Judg-
ment the Court, without explicitly saying so, espoused one of the views
existing in 1996 (and summarized above) The majority in the present
case treats this view as the only known fact at the time, disregarding
other, predominant views The legal situation was admittedly complex, as
indicated by the majority, but it was known in all its complexity The
truth 1s that the fact was not seen by the Court m 1ts entirety and that
later events demonstrated that it differed from that which provided the
basis for jurisdiction in the 1996 Judgment

51. Even if none of the mterpretations advanced above are accepted,
the follow-up to Security Council resolution 777 (1992) and General
Assembly resolution 47/1, which was known to the Court at the time of
the rendering of the Judgment of 11 July 1996, was, to say the least,
inconclusive. For the purposes of the Order on provisional measures, the
developments until April 1993 could have possibly warranted the provi-
sional assumption that the FRY was a continuator of the SFRY, but the
situation in 1996 had not developed to the degree that 1t allowed a final
determination that the Court had jurisdiction on such basis

52 The process of determining the nature of the extinction of the
SFRY was not completed on 11 July. 1t could not have been brought to
an end by unilateral action of the FRY without the necessary confirma-

64
68 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

tion of the relevant organs of the United Nations or another “competent
organ representative of the international community of States”

53 According to Article 61, paragraph 2, of the Statute of the Inter-
national Court of Justice, the purpose of the judgment opening the pro-
ceedings for revision 1s limited to the initial determination of the exist-
ence of a new fact and of its (decisive) nature The judgment to be
delivered in this case should enable the Court to go more deeply mto the
matter of its jurisdiction on the basis of facts that existed in July 1996 but
acquired their real meaning only on 1 November 2000 Opening the pro-
ceedings for revision would not preclude any possible finding by the
Court that the facts existing at the time of the 1996 Judgment were such
that the Court could nevertheless entertain jurisdiction Declaring the
Application for revision inadmissible only by reference to the literal
meaning of the word “fact” misses a serious opportunity to decide on
important matters relating to the jurisdiction of the International Court
of Justice

54 One of these important matters 1s the question of the access to the
Court of States other than States parties to the Statute of the Court
under Article 35, paragraph 2, of the Statute These issues were, admut-
tedly, touched upon in its 1993 Order on provisional measures, but the
Court has never really discussed the scope of the “treaties in force” provi-
sion For instance, are the conditions in Article 35, paragraph 2, objec-
tively laid down by the Statute, or can they be changed by agreements of
States? Could the FRY, if it was not a party to the Statute of the Inter-
national Court of Justice before 1 November 2000, come before the
Court befere 1 November 2000?

55 In view of the consistent opposition of Bosma and Herzegovina to
the claim of the FRY to continuity and its frequently repeated protests
against any action resting on this claim, the Court should have examined
its jurisdiction proprio motu and not have been satisfied by the fact that
Bosnia and Herzegovina did not dispute that jurisdiction i this particu-
lar case The jurisdiction of the International Court of Justice 1s optional,
which means that any consent to it by a State should be carefully exam-
ined and narrowly interpreted. The process of determining the nature of
the extinction of the SFRY was not completed on 11 July 1996, it could
not have been brought to an end by unilateral action of the FRY without
the necessary international confirmation The admission of the FRY to
the United Nations as a new Member completed the process by confirm-
ing the general sense in the international community that the FRY, while
being one of the successors to the SFRY, was not tts continuator, with all
the consequences following therefrom, including its participation m inter-
national treaties The “sut generis position which the FRY found itself in
vis-à-vis the United Nations over the period 1992 to 2000”, as the major-
ity describes the status of the FRY in paragraph 71 of the Judgment, was
an insufficient ground to establish the yurisdiction of the International

65
69 APPLICATION FOR REVISION (DISS OP DIMITRIJEVIC)

Court of Justice In paragraph 70, the majority admits that it was not
known m 1996 whether the FRY would apply for membership in the
United Nations and whether it would be admitted, but still bases the
whole argument on the assumption that the admission of a State as a
Member of the United Nations does not necessarily result in the conclu-
sion that it had not been a Member prior to admission If for some curi-
ous reason that logical conclusion does not apply m this particular case,
it would be an exception to the rule All exceptions, cluding this one,
must be strictly construed and their existence unequivocally proven, but
this was not done by the majority

56 When pressing its clam to contmuity, the FRY was apparently
seeking to benefit from some advantages of the continuator State, while
being reconciled to the disadvantages of such status By constantly pro-
testing against that claim of the FRY, Bosnia and Herzegovina was in a
reciprocal position The result, depriving the FRY of all advantages and
leaving it with the burden of being submitted to the jurisdiction of the
International Court of Justice, while giving Bosnia and Herzegovina all
the benefits, in the only instance where it recognized the claim of the
FRY to continuity, was tantamount to differential treatment

57 Admittedly, there could have been other bases for the jurisdiction
of the Court, mcluding a construction that would not rely on the FRY
remaining bound by treaty obligations of the former SFRY, but the
Court dismissed them in paragraph 41 of the 1996 Judgment. They could
have been examined had the case been opened for revision

(Signed) Vojin DIMITRHEVIC

66
